Exhibit 10.1

CHANGE IN CONTROL EMPLOYMENT AGREEMENT

                    CHANGE IN CONTROL EMPLOYMENT AGREEMENT, dated as of the ____
day of ____________, 201_ (this “Agreement”), by and between The Valspar
Corporation, a Delaware corporation (the “Company”), and _______________(the
“Executive”).

                    WHEREAS, the Board of Directors of the Company (the “Board”)
has determined that it is in the best interests of the Company and its
stockholders to assure that the Company will have the continued dedication of
the Executive, notwithstanding the possibility, threat or occurrence of a Change
in Control (as defined herein). The Board believes it is imperative to diminish
the inevitable distraction of the Executive by virtue of the personal
uncertainties and risks created by a pending or threatened Change in Control and
to encourage the Executive’s full attention and dedication to the Company in the
event of any threatened or pending Change in Control, and to provide the
Executive with compensation and benefits arrangements upon a Change in Control
that ensure that the compensation and benefits expectations of the Executive
will be satisfied and that provide the Executive with compensation and benefits
arrangements that are competitive with those of other corporations. Therefore,
in order to accomplish these objectives, the Board has caused the Company to
enter into this Agreement.

                    NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

                    Section 1.          Certain Definitions. (a) “Effective
Date” means the first date during the Change in Control Period (as defined
herein) on which a Change in Control occurs.

                    (b)          “Change in Control Period” means the period
commencing on the date hereof and ending on the second anniversary of the date
hereof; provided, however, that, commencing on the date one year after the date
hereof, and on each annual anniversary of such date (such date and each annual
anniversary thereof, the “Renewal Date”), unless previously terminated, the
Change in Control Period shall be automatically extended so as to terminate two
years from such Renewal Date, unless, at least 60 days prior to the Renewal
Date, the Company shall give notice to the Executive that the Change in Control
Period shall not be so extended.

                    (c)          “Affiliated Company” means any company
controlled by, controlling or under common control with the Company.

                    (d)          “Change in Control” means:

                    (1)          Any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (a “Person”) becomes the beneficial owner
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or
more of either (A) the then-outstanding shares of common stock of the Company
(the “Outstanding Company Common Stock”) or (B) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that, for purposes of this Section 1(d), the following
acquisitions shall not constitute a Change in Control: (i) any acquisition
directly from the Company, (ii) any acquisition by the Company, (iii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Affiliated Company or (iv) any acquisition
pursuant to a transaction that complies with Sections 1(d)(3)(A), 1(d)(3)(B) and
1(d)(3)(C);

--------------------------------------------------------------------------------



                    (2)          Individuals who, as of the date hereof,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual
becoming a director subsequent to the date hereof whose election, or nomination
for election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual was a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board;

                    (3)          Consummation of a reorganization, merger,
statutory share exchange or consolidation or similar transaction involving the
Company or any of its subsidiaries, a sale or other disposition of all or
substantially all of the assets of the Company, or the acquisition of assets or
stock of another entity by the Company or any of its subsidiaries (each, a
“Business Combination”), in each case unless, following such Business
Combination, (A) all or substantially all of the individuals and entities that
were the beneficial owners of the Outstanding Company Common Stock and the
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of the
then-outstanding shares of common stock (or, for a non-corporate entity,
equivalent securities) and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors (or,
for a non-corporate entity, equivalent governing body), as the case may be, of
the entity resulting from such Business Combination (including, without
limitation, an entity that, as a result of such transaction, owns the Company or
all or substantially all of the Company’s assets either directly or through one
or more subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding Company Common
Stock and the Outstanding Company Voting Securities, as the case may be, (B) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 20% or more of, respectively, the then-outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then-outstanding voting securities of such
corporation, except to the extent that such ownership existed prior to the
Business Combination, and (C) at least a majority of the members of the board of
directors (or, for a non-corporate entity, equivalent governing body) of the
entity resulting from such Business Combination were members of the Incumbent
Board at the time of the execution of the initial agreement or of the action of
the Board providing for such Business Combination; or

                    (4)          Approval by the stockholders of the Company of
a complete liquidation or dissolution of the Company.

                    Section 2.          Employment Period. The Company hereby
agrees to continue the Executive in its employ, subject to the terms and
conditions of this Agreement, for the period commencing on the Effective Date
and ending on the second anniversary of the Effective Date (the “Employment
Period”). The Employment Period shall terminate upon the Executive’s termination
of employment for any reason.

                    Section 3.     Terms of Employment. (a) Position and Duties.
(1) During the Employment Period, (A) the Executive’s position (including
status, offices, titles and reporting requirements), authority, duties and
responsibilities shall be at least commensurate in all respects with the most
significant of those held, exercised and assigned at any time during the 120-day
period immediately preceding the Effective Date, (B) the Executive’s services
shall be performed at the office where the Executive was employed immediately
preceding the Effective Date or at any other location less than 35 miles from
such office, and (C) the Executive shall not be required to travel on Company
business to a substantially greater extent than required during the 120-day
period immediately prior to the Effective Date.

2

--------------------------------------------------------------------------------



                    (2)          During the Employment Period, and excluding any
periods of vacation and sick leave to which the Executive is entitled, the
Executive agrees to devote reasonable attention and time during normal business
hours to the business and affairs of the Company and, to the extent necessary to
discharge the responsibilities assigned to the Executive hereunder, to use the
Executive’s reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the Employment Period, it shall not be a violation of
this Agreement for the Executive to (A) serve on corporate, civic or charitable
boards or committees, (B) deliver lectures, fulfill speaking engagements or
teach at educational institutions and (C) manage personal investments, so long
as such activities do not significantly interfere with the performance of the
Executive’s responsibilities as an employee of the Company in accordance with
this Agreement. It is expressly understood and agreed that, to the extent that
any such activities have been conducted by the Executive prior to the Effective
Date, the continued conduct of such activities (or the conduct of activities
similar in nature and scope thereto) subsequent to the Effective Date shall not
thereafter be deemed to interfere with the performance of the Executive’s
responsibilities to the Company.

                    (b)          Compensation. (1) Base Salary. During the
Employment Period, the Executive shall receive an annual base salary (the
“Annual Base Salary”) at an annual rate at least equal to 12 times the highest
monthly base salary paid or payable, including any base salary that has been
earned but deferred, to the Executive by the Company and the Affiliated
Companies in respect of the one-year period immediately preceding the month in
which the Effective Date occurs. The Annual Base Salary shall be paid at such
intervals as the Company pays executive salaries generally. During the
Employment Period, the Annual Base Salary shall be reviewed at least annually,
beginning no more than 12 months after the last salary increase awarded to the
Executive prior to the Effective Date. Any increase in the Annual Base Salary
shall not serve to limit or reduce any other obligation to the Executive under
this Agreement. The Annual Base Salary shall not be reduced after any such
increase and the term “Annual Base Salary” shall refer to the Annual Base Salary
as so increased.

                    (2)          Annual Bonus. In addition to the Annual Base
Salary, the Executive shall be awarded, for each fiscal year ending during the
Employment Period, an annual bonus (the “Annual Bonus”) in cash at least equal
to the Executive’s target cash annual bonus for the fiscal year during which the
Effective Date occurs The Annual Bonus shall be paid no later than two and a
half months after the end of the fiscal year for which the Annual Bonus is
awarded, unless the Executive shall elect to defer the receipt of such Annual
Bonus pursuant to an arrangement that meets the requirements of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”).

                    (3)          Long-Term Cash and Equity Incentives, Savings
and Retirement Plans. During the Employment Period, the Executive shall be
entitled to participate in all long-term cash incentive, equity incentive,
savings and retirement plans, practices, policies and programs applicable
generally to other peer executives of the Company and the Affiliated Companies,
but in no event shall such plans, practices, policies and programs provide the
Executive with incentive opportunities (measured with respect to both regular
and special incentive opportunities, to the extent, if any, that such
distinction is applicable), savings opportunities and retirement benefit
opportunities, in each case, less favorable, in the aggregate, than the most
favorable of those provided by the Company and the Affiliated Companies for the
Executive under such plans, practices, policies and programs as in effect at any
time during the 120-day period immediately preceding the Effective Date or, if
more favorable to the Executive, those provided generally at any time after the
Effective Date to other peer executives of the Company and the Affiliated
Companies.

3

--------------------------------------------------------------------------------



                    (4)          Welfare Benefit Plans. During the Employment
Period, the Executive and/or the Executive’s family, as the case may be, shall
be eligible for participation in and shall receive all benefits under welfare
benefit plans, practices, policies and programs provided by the Company and the
Affiliated Companies (including, without limitation, medical, retiree medical,
prescription, dental, disability, employee life, group life, accidental death
and travel accident insurance plans and programs) to the extent applicable
generally to other peer executives of the Company and the Affiliated Companies,
but in no event shall such plans, practices, policies and programs provide the
Executive with benefits that are less favorable, in the aggregate, than the most
favorable of such plans, practices, policies and programs in effect for the
Executive at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Executive, those provided generally
at any time after the Effective Date to other peer executives of the Company and
the Affiliated Companies. With respect to any retiree medical plan for which the
Executive and/or the Executive’s family becomes eligible prior to or during the
Employment Period, the Executive and/or the Executive’s family, as the case may
be, shall be remain eligible for participation and shall receive all benefits
under the plan for the period(s) set forth in the plan, even if the period(s)
extends beyond the Employment Period.

                    (5)          Expenses. During the Employment Period, the
Executive shall be entitled to receive prompt reimbursement for all reasonable
expenses incurred by the Executive in accordance with the most favorable
policies, practices and procedures of the Company and the Affiliated Companies
in effect for the Executive at any time during the 120-day period immediately
preceding the Effective Date or, if more favorable to the Executive, as in
effect generally at any time thereafter with respect to other peer executives of
the Company and the Affiliated Companies.

                    (6)          Fringe Benefits. During the Employment Period,
the Executive shall be entitled to fringe benefits, including, without
limitation, tax and financial planning services, payment of club dues, and, if
applicable, use of an automobile and payment of related expenses, in accordance
with the most favorable plans, practices, programs and policies of the Company
and the Affiliated Companies in effect for the Executive at any time during the
120-day period immediately preceding the Effective Date or, if more favorable to
the Executive, as in effect generally at any time thereafter with respect to
other peer executives of the Company and the Affiliated Companies, provided that
no payment shall be made later than the last day of the second calendar year
after the year in which the expense occurs.

                    (7)          Office and Support Staff. During the Employment
Period, the Executive shall be entitled to an office or offices of a size and
with furnishings and other appointments, and to exclusive personal secretarial
and other assistance, at least equal to the most favorable of the foregoing
provided to the Executive by the Company and the Affiliated Companies at any
time during the 120-day period immediately preceding the Effective Date or, if
more favorable to the Executive, as provided generally at any time thereafter
with respect to other peer executives of the Company and the Affiliated
Companies.

                    (8)          Vacation. During the Employment Period, the
Executive shall be entitled to paid vacation in accordance with the most
favorable plans, practices, policies and programs of the Company and the
Affiliated Companies as in effect for the Executive at any time during the
120-day period immediately preceding the Effective Date or, if more favorable to
the Executive, as in effect generally at any time thereafter with respect to
other peer executives of the Company and the Affiliated Companies.

4

--------------------------------------------------------------------------------



                    Section 4.          Termination of Employment. (a) Death or
Disability. The Executive’s employment shall terminate automatically if the
Executive dies during the Employment Period. If the Company determines in good
faith that the Disability (as defined herein) of the Executive has occurred
during the Employment Period (pursuant to the definition of “Disability”), it
may give to the Executive written notice in accordance with Section 11(b) of its
intention to terminate the Executive’s employment. In such event, the
Executive’s employment with the Company shall terminate effective on the 30th
day after receipt of such notice by the Executive (the “Disability Effective
Date”), provided that, within the 30 days after such receipt, the Executive
shall not have returned to full-time performance of the Executive’s duties.
“Disability” means the absence of the Executive from the Executive’s duties with
the Company on a full-time basis for 90 consecutive business days, or 90
business days during any period of 120 consecutive business days, as a result of
incapacity due to mental or physical illness that is determined to be total and
permanent by a physician selected by the Company or its insurers and acceptable
to the Executive or the Executive’s legal representative (such agreement as to
acceptability not to be unreasonably withheld).

                    (b)          Cause. The Company may terminate the
Executive’s employment during the Employment Period with or without Cause.
“Cause” means:

 

 

 

 

          (1)          the willful and continued failure of the Executive to
perform substantially the Executive’s duties (as contemplated by Section
3(a)(1)(A)) with the Company or any Affiliated Company (other than any such
failure resulting from incapacity due to physical or mental illness or following
the Executive’s delivery of a Notice of Termination for Good Reason), after a
written demand for substantial performance is delivered to the Executive by the
Board of Directors of the Company that specifically identifies the manner in
which the Board believes that the Executive has not substantially performed the
Executive’s duties, or

 

 

 

          (2)          the willful engaging by the Executive in illegal conduct
or gross misconduct that is materially and demonstrably injurious to the
Company.

For purposes of this Section 4(b), no act, or failure to act, on the part of the
Executive shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon (A) authority given pursuant to a resolution
duly adopted by the Board, or if the Company is not the ultimate parent
corporation of the Affiliated Companies and is not publicly traded, the board of
directors of the ultimate parent of the Company (the “Applicable Board”), or (B)
the advice of counsel for the Company shall be conclusively presumed to be done,
or omitted to be done, by the Executive in good faith and in the best interests
of the Company. The cessation of employment of the Executive shall not be deemed
to be for Cause unless and until there shall have been delivered to the
Executive a copy of a resolution duly adopted by the affirmative vote of not
less than three-quarters of the entire membership of the Applicable Board
(excluding the Executive, if the Executive is a member of the Applicable Board)
at a meeting of the Applicable Board called and held for such purpose (after
reasonable notice is provided to the Executive and the Executive is given an
opportunity, together with counsel for the Executive, to be heard before the
Applicable Board), finding that, in the good faith opinion of the Applicable
Board, the Executive is guilty of the conduct described in Section 4(b)(1) or
4(b)(2), and specifying the particulars thereof in detail.

                    (c)          Good Reason. The Executive’s employment may be
terminated during the Employment Period by the Executive for Good Reason or by
the Executive voluntarily without Good Reason. “Good Reason” means:

 

 

 

 

          (1)          the assignment to the Executive of any duties materially
inconsistent with the Executive’s position (including status, offices, titles
and reporting requirements), authority, duties or responsibilities as
contemplated by Section 3(a), or any action by the Company that results in a
material diminution in such position, authority, duties or responsibilities
(whether or not occurring solely as a result of the Company’s ceasing to be a
publicly traded entity);

5

--------------------------------------------------------------------------------




 

 

 

 

          (2)          a material failure by the Company to comply with Section
3(b);

 

 

 

 

          (3)          the Company’s requiring the Executive to be based at any
office or location other than as provided in Section 3(a)(1)(B) that materially
increases the distance or duration of the Executive’s commute (for this purpose,
an increase in the Executive’s commute by 35 miles or more shall be deemed
material); or

 

 

 

 

          (4)          any other action or inaction that constitutes a material
breach by the Company of this Agreement, including any failure by the Company to
comply with and satisfy Section 10(c).

In order to invoke a termination for Good Reason, the Executive shall provide
written notice to the Company of the existence of one or more of the conditions
described in clauses (1) through (4) within 90 days following the initial
existence of such condition or conditions, specifying in reasonable detail the
conditions constituting Good Reason, and the Company shall have 30 days
following receipt of such written notice (the “Cure Period”) during which it may
remedy the condition. In the event that the Company fails to remedy the
condition constituting Good Reason during the applicable Cure Period, the
Executive’s “separation from service” (within the meaning of Section 409A of the
Code) must occur, if at all, within two years following such Cure Period in
order for such termination as a result of such condition to constitute a
termination for Good Reason. The Executive’s mental or physical incapacity
following the occurrence of an event described above in clauses (1) through (4)
shall not affect the Executive’s ability to terminate employment for Good Reason
and the Executive’s death following delivery of a Notice of Termination for Good
Reason shall not affect the Executive’s estate’s entitlement to severance
payments benefits provided hereunder upon a termination of employment for Good
Reason.

                    (d)          Notice of Termination. Any termination of
employment by the Company for Cause, or by the Executive for Good Reason, shall
be communicated by Notice of Termination to the other party hereto given in
accordance with Section 11(b). “Notice of Termination” means a written notice
that (1) indicates the specific termination provision in this Agreement relied
upon, (2) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated and (3) if the Date of Termination
(as defined herein) is other than the date of receipt of such notice, specifies
the Date of Termination (which Date of Termination shall be not more than 30
days after the giving of such notice). The failure by the Executive or the
Company to set forth in the Notice of Termination any fact or circumstance that
contributes to a showing of Good Reason or Cause shall not waive any right of
the Executive or the Company, respectively, hereunder or preclude the Executive
or the Company, respectively, from asserting such fact or circumstance in
enforcing the Executive’s or the Company’s respective rights hereunder.

                    (e)          Date of Termination. “Date of Termination”
means (1) if the Executive’s employment is terminated by the Company for Cause,
or by the Executive for Good Reason, the date of receipt of the Notice of
Termination or such later date specified in the Notice of Termination, as the
case may be, (2) if the Executive’s employment is terminated by the Company
other than for Cause or Disability, the date on which the Company notifies the
Executive of such termination, (3) if the Executive resigns without Good Reason,
the date on which the Executive notifies the Company of such termination, and
(4) if the Executive’s employment is terminated by reason of death or
Disability, the date of death of the Executive or the Disability Effective Date,
as the case may be. The Company and the Executive shall take all steps necessary
(including with regard to any post-termination services by the Executive) to
ensure that any termination described in this Section 4 constitutes a
“separation from service” within the meaning of Section 409A of the Code, and
notwithstanding anything contained herein to the contrary, the date on which
such separation from service takes place shall be the “Date of Termination.”

6

--------------------------------------------------------------------------------



                    Section 5.          Obligations of the Company upon
Termination. (a) By the Executive for Good Reason; By the Company Other Than for
Cause, Death or Disability. If, during the Employment Period, the Company
terminates the Executive’s employment other than for Cause, death or Disability
or the Executive terminates employment for Good Reason:

 

 

 

 

          (1)      the Company shall pay to the Executive, in a lump sum in cash
within 30 days after the Date of Termination, the aggregate of the following
amounts:

 

 

 

 

          (A)          the sum of (i) the Executive’s Annual Base Salary through
the Date of Termination to the extent not theretofore paid, (ii) the Executive’s
business expenses that are reimbursable pursuant to Section 3(b)(5) but have not
been reimbursed by the Company as of the Date of Termination; (iii) the
Executive’s Annual Bonus for the fiscal year immediately preceding the fiscal
year in which the Date of Termination occurs, if such bonus has been determined
but not paid as of the Date of Termination; (iv) any accrued vacation pay to the
extent not theretofore paid (the sum of the amounts described in subclauses (i),
(ii), (iii) and (iv), the “Accrued Obligations”) and (v) an amount equal to the
product of (x) the target Annual Bonus paid or payable, without regard to the
satisfaction of any applicable performance targets at their target performance
level, for the fiscal year during which the Employment Period is terminated
under this paragraph (the “Target Annual Bonus”) and (y) a fraction, the
numerator of which is the number of days in the current fiscal year through the
Date of Termination and the denominator of which is 365 (the “Pro Rata Bonus”);
provided, that notwithstanding the foregoing, if the Executive has made an
irrevocable election under any deferred compensation arrangement subject to
Section 409A of the Code to defer any portion of the Annual Bonus described in
clause (iii) above, then for all purposes of this Section 5 (including, without
limitation, Sections 5(b) through 5(d)), such deferral election, and the terms
of the applicable arrangement, shall apply to the same portion of the amount
described in such clause (iii), and such portion shall not be considered as part
of the “Accrued Obligations” but shall instead be an “Other Benefit” (as defined
below); and

 

 

 

 

 

          (B)          the amount equal to the product of (x) two and (y) the
sum of the Executive’s Annual Base Salary and the Target Annual Bonus;

7

--------------------------------------------------------------------------------




 

 

 

          (2)          for three years after the Executive’s Date of
Termination, or such longer period as may be provided by the terms of the
appropriate plan, program, practice or policy (the “Benefit Continuation
Period”), the Company shall provide health care and life insurance benefits to
the Executive and/or the Executive’s family at least equal to, and at the same
after-tax cost to the Executive and/or the Executive’s family, as those that
would have been provided to them in accordance with the plans, programs,
practices and policies providing health care and life insurance benefits and at
the benefit level described in Section 3(b)(4) if the Executive’s employment had
not been terminated or, if more favorable to the Executive, as in effect
generally at any time thereafter with respect to other peer executives of the
Company and the Affiliated Companies and their families, including but not
limited to any retiree medical plan for which the Executive or the Executive’s
family was eligible prior to or as of the Date of Termination; provided,
however, that, (A) the cost of such coverage (based on prevailing rates under
Section 4980B of the Code or other applicable law (“COBRA”)) shall be reported
by the Company as taxable income to the Executive to the extent reasonably
determined by the Company or the Executive to be necessary to avoid such
coverage from being considered to have been provided under a discriminatory
self-insured medical reimbursement plan pursuant to Section 105(h) of the Code,
but otherwise such coverage shall be provided at the same after-tax cost to the
Executive and/or the Executive’s family as required by this Section 5(a)(i)(2),
(B) such coverage may, if elected by the Company, be provided through the
Executive electing coverage under COBRA for the maximum allowable period and the
Company’s paying the premiums for such coverage on the Executive’s behalf, (C)
if the Executive becomes re-employed with another employer and is eligible to
receive health care and life insurance benefits under another employer-provided
plan, the health care and life benefits provided hereunder shall be secondary to
those provided under such other plan during such applicable period of
eligibility, and (d) to the extent such coverage cannot be provided to the
Executive following the expiration of the maximum applicable COBRA period
because it is not allowed by a third-party insurance carrier, or to the extent
the provision of such coverage would result in tax penalties to Executive
pursuant to Section 409A of the Code, in lieu of such coverage the Company shall
pay to the Executive on the first day of each month of the Benefit Continuation
Period in which such coverage is not provided an amount in cash equal to the
cost of the Executive purchasing such coverage on the open market, as reasonably
determined by the Company. For purposes of determining eligibility (but not the
time of commencement of benefits) of the Executive for retiree welfare benefits
pursuant to the retiree welfare benefit plans, the Executive shall be considered
to have remained employed until the end of the Benefit Continuation Period and
to have retired on the last day of such period, and the Company shall take such
actions as are necessary to cause the Executive to be eligible to commence in
the applicable retiree welfare benefit plans as of the applicable benefit
commencement date.

 

 

 

          (3)          the Company shall, at its sole expense as incurred,
provide the Executive with outplacement services substantially similar to those
available to the Executive immediately prior to the Date of Termination,
provided that such outplacement benefits shall end not later than the last day
of the second calendar year that began after the Date of Termination; and

 

 

 

          (4)          except as otherwise set forth in the last sentence of
Section 6, to the extent not theretofore paid or provided, the Company shall
timely pay or provide to the Executive any Other Benefits (as defined in Section
6) in accordance with the terms of the underlying plans or agreements.

Notwithstanding the foregoing provisions of this Section 5(a)(1), in the event
that the Executive is a “specified employee” within the meaning of Section 409A
of the Code (as determined in accordance with the methodology established by the
Company as in effect on the Date of Termination) (a “Specified Employee”),
amounts that would otherwise be payable and benefits that would otherwise be
provided under Section 5(a)(1) during the six-month period immediately following
the Date of Termination (other than the Accrued Obligations) shall instead be
paid, with interest on any delayed payment at the rate equal to the ninety-day
London Interbank Offered Rate, determined on the first day during such six-month
period, plus 3.00% (such rate referred to herein as “Interest”), or provided, as
the case may be, on the first business day after the date that is six months
following the Executive’s “separation from service” within the meaning of
Section 409A of the Code (the “Delayed Payment Date”).

8

--------------------------------------------------------------------------------



                    (b)          Death. If the Executive’s employment is
terminated by reason of the Executive’s death during the Employment Period, the
Company shall provide the Executive’s estate or beneficiaries with the Accrued
Obligations (subject to the proviso set forth in Section 5(a)(1)(A) to the
extent applicable) and the Pro Rata Bonus and the timely payment or delivery of
the Other Benefits (subject to the proviso set forth in Section 5(a)(1)(A) to
the extent applicable), and shall have no other severance obligations under this
Agreement. The Accrued Obligations and the Pro Rata Bonus shall be paid to the
Executive’s estate or beneficiary, as applicable, in a lump sum in cash within
30 days of the Date of Termination. With respect to the provision of the Other
Benefits, the term “Other Benefits” as utilized in this Section 5(b) shall
include, without limitation, and the Executive’s estate and/or beneficiaries
shall be entitled to receive, benefits at least equal to the most favorable
benefits provided by the Company and the Affiliated Companies to the estates and
beneficiaries of peer executives of the Company and the Affiliated Companies
under such plans, programs, practices and policies relating to death benefits,
if any, as in effect with respect to other peer executives and their
beneficiaries at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Executive’s estate and/or the
Executive’s beneficiaries, as in effect on the date of the Executive’s death
with respect to other peer executives of the Company and the Affiliated
Companies and their beneficiaries.

                    (c)          Disability. If the Executive’s employment is
terminated by reason of the Executive’s Disability during the Employment Period,
the Company shall provide the Executive with the Accrued Obligations and Pro
Rata Bonus and the timely payment or delivery of the Other Benefits (subject to
the proviso set forth in Section 5(a)(1)(A) to the extent applicable) in
accordance with the terms of the underlying plans or agreements, and shall have
no other severance obligations under this Agreement. The Accrued Obligations
(subject to the proviso set forth in Section 5(a)(1)(A) to the extent
applicable) and the Pro Rata Bonus shall be paid to the Executive in a lump sum
in cash within 30 days of the Date of Termination, provided, that in the event
that the Executive is a Specified Employee, the Pro Rata Bonus shall be paid,
with Interest, to the Executive on the Delayed Payment Date. With respect to the
provision of the Other Benefits, the term “Other Benefits” as utilized in this
Section 5(c) shall include, and the Executive shall be entitled after the
Disability Effective Date to receive, disability and other benefits at least
equal to the most favorable of those generally provided by the Company and the
Affiliated Companies to disabled executives and/or their families in accordance
with such plans, programs, practices and policies relating to disability, if
any, as in effect generally with respect to other peer executives and their
families at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Executive and/or the Executive’s
family, as in effect at any time thereafter generally with respect to other peer
executives of the Company and the Affiliated Companies and their families.

                    (d)          Cause; Other Than for Good Reason. If the
Executive’s employment is terminated for Cause during the Employment Period, the
Company shall provide the Executive with the Executive’s Annual Base Salary
through the Date of Termination, and the timely payment or delivery of the Other
Benefits (disregarding the proviso set forth in Section 5(a)(1)(A) to the extent
applicable), and shall have no other severance obligations under this Agreement.
If the Executive voluntarily terminates employment during the Employment Period,
excluding a termination for Good Reason, the Company shall provide to the
Executive the Accrued Obligations and the Pro Rata Bonus and the timely payment
or delivery of the Other Benefits, subject to the proviso set forth in Section
5(a)(1)(A) to the extent applicable, and shall have no other severance
obligations under this Agreement. In such case, all the Accrued Obligations and
the Pro Rata Bonus shall be paid to the Executive in a lump sum in cash within
30 days of the Date of Termination, provided, that in the event that the
Executive is a Specified Employee, the Pro Rata Bonus shall be paid, with
Interest, to the Executive on the Delayed Payment Date.

9

--------------------------------------------------------------------------------



                    Section 6.          Non-Exclusivity of Rights. Nothing in
this Agreement shall prevent or limit the Executive’s continuing or future
participation in any plan, program, policy or practice provided by the Company
or the Affiliated Companies and for which the Executive may qualify, nor,
subject to Section 11(f), shall anything herein limit or otherwise affect such
rights as the Executive may have under any other contract or agreement with the
Company or the Affiliated Companies. Amounts that are vested benefits or that
the Executive is otherwise entitled to receive under any plan, policy, practice
or program of or any other contract or agreement with the Company or the
Affiliated Companies at or subsequent to the Date of Termination (“Other
Benefits”) shall be payable in accordance with such plan, policy, practice or
program or contract or agreement, except as explicitly modified by this
Agreement. Without limiting the generality of the foregoing, the Executive’s
resignation under this Agreement with or without Good Reason, shall in no way
affect the Executive’s ability to terminate employment by reason of the
Executive’s “retirement” under any compensation and benefits plans, programs or
arrangements of the Affiliated Companies, including without limitation any
retirement or pension plans or arrangements or to be eligible to receive
benefits under any compensation or benefit plans, programs or arrangements of
the Affiliated Companies, including without limitation any retirement or pension
plan or arrangement of the Affiliated Companies or substitute plans adopted by
the Company or its successors, and any termination which otherwise qualifies as
Good Reason shall be treated as such even if it is also a “retirement” for
purposes of any such plan. Notwithstanding the foregoing, if the Executive
receives payments and benefits pursuant to Section 5(a) of this Agreement, the
Executive shall not be entitled to any severance pay or benefits under any
severance plan, program or policy of the Company and the Affiliated Companies,
unless otherwise specifically provided therein in a specific reference to this
Agreement.

                    Section 7.          Full Settlement; Legal Fees. The
Company’s obligation to make the payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense, or other claim, right or action that
the Company may have against the Executive or others. In no event shall the
Executive be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to the Executive under any of the
provisions of this Agreement, and except as specifically provided in Section
5(a)(2), such amounts shall not be reduced whether or not the Executive obtains
other employment. The Company agrees to pay as incurred (within 10 days
following the Company’s receipt of an invoice from the Executive), at any time
from the Effective Date of this Agreement through the Executive’s remaining
lifetime (or, if longer, through the 20th anniversary of the Effective Date) to
the full extent permitted by law, all legal fees and expenses that the Executive
may reasonably incur as a result of any contest (regardless of the outcome
thereof) by the Company, the Executive or others of the validity or
enforceability of, or liability under, any provision of this Agreement or any
guarantee of performance thereof (including as a result of any contest by the
Executive about the amount of any payment pursuant to this Agreement), plus, in
each case, Interest. In order to comply with Section 409A of the Code, in no
event shall the payments by the Company under this Section 7 be made later than
the end of the calendar year next following the calendar year in which such fees
and expenses were incurred, provided, that the Executive shall have submitted an
invoice for such fees and expenses at least 10 days before the end of the
calendar year next following the calendar year in which such fees and expenses
were incurred.

                    Section 8.          Limitations on Payments Under Certain
Circumstances.

                    (a)          Anything in this Agreement to the contrary
notwithstanding, in the event that the Accounting Firm shall determine that
receipt of all Payments would subject the Executive to tax under Section 4999 of
the Code, the Accounting Firm shall determine whether some amount of Agreement
Payments meets the definition of “Reduced Amount.” If the Accounting Firm
determines that there is a Reduced Amount, then the aggregate Agreement Payments
shall be reduced to such Reduced Amount.

                    (b)          If the Accounting Firm determines that the
aggregate Agreement Payments should be reduced to the Reduced Amount, the
Company shall promptly give the Executive notice to that effect and a copy of
the detailed calculation thereof. The Company shall reduce the Agreement
Payments in the following order: (1) by reducing benefits payable pursuant to
Section 5(a)(1)(B) of the Agreement and then (2) by reducing amounts payable
pursuant to Section 5(a)(2) of the Agreement. All determinations made by the
Accounting Firm under this Section 8 shall be binding upon the Company and the
Executive and shall be made within 60 days of the Executive’s Date of
Termination. In connection with making determinations under this Section 8, the
Accounting Firm shall take into account the value of any reasonable compensation
for services to be rendered by the Executive before or after the Change of
Control, including any non-competition provisions that may apply to the
Executive and the Company shall cooperate in the valuation of any such services,
including any non-competition provisions.

10

--------------------------------------------------------------------------------



                    (c)          As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the initial determination
by the Accounting Firm hereunder, it is possible that amounts will have been
paid or distributed by the Company to or for the benefit of the Executive
pursuant to this Agreement which should not have been so paid or distributed
(each, an “Overpayment”) or that additional amounts which will have not been
paid or distributed by the Company to or for the benefit of the Executive
pursuant to this Agreement could have been so paid or distributed (each, an
“Underpayment”), in each case, consistent with the calculation of the Reduced
Amount hereunder. In the event that the Accounting Firm, based upon the
assertion of a deficiency by the Internal Revenue Service against either the
Company or the Executive which the Accounting Firm believes has a high
probability of success determines that an Overpayment has been made, any such
Overpayment paid or distributed by the Company to or for the benefit of the
Executive shall be repaid by the Executive to the Company together with interest
at the applicable federal rate provided for in Section 7872(f)(2) of the Code;
provided, however, that no such repayment shall be required if and to the extent
such deemed repayment would not either reduce the amount on which the Executive
is subject to tax under Section 1 and Section 4999 of the Code or generate a
refund of such taxes. In the event that the Accounting Firm, based upon
controlling precedent or substantial authority, determines that an Underpayment
has occurred, any such Underpayment shall be promptly paid by the Company to or
for the benefit of the Executive together with interest at the applicable
federal rate provided for in Section 7872(f)(2) of the Code.

                    (d)          All fees and expenses of the Accounting Firm in
implementing the provisions of this Section 8 shall be borne by the Company.

                    (e)          Definitions. The following terms shall have the
following meanings for purposes of this Section 8.

                    (1)          “Accounting Firm” shall mean a nationally
recognized certified public accounting firm that is selected by the Company
prior to the Change of Control for purposes of making the applicable
determinations hereunder and is reasonably acceptable to the Executive, which
firm shall not, without the Executive’s consent, be a firm serving as accountant
or auditor for the individual, entity or group effecting the Change of Control;

                    (2)          “Agreement Payment” shall mean a Payment paid
or payable pursuant to this Agreement (disregarding this Section);

                    (3)          “Net After-Tax Receipt” shall mean the Present
Value of a Payment net of all taxes imposed on the Executive with respect
thereto under Sections 1 and 4999 of the Code and under applicable state and
local laws, determined by applying the highest marginal rate under Section 1 of
the Code and under state and local laws which applied to the Executive’s taxable
income for the immediately preceding taxable year, or such other rate(s) as the
Executive shall certify, in the Executive’s sole discretion, as likely to apply
to the Executive in the relevant tax year(s);

                    (4)          “Parachute Value” of a Payment shall mean the
present value as of the date of the change of control for purposes of Section
280G of the Code of the portion of such Payment that constitutes a “parachute
payment” under Section 280G(b)(2), as determined by the Accounting Firm for
purposes of determining whether and to what extent the Excise Tax will apply to
such Payment;

11

--------------------------------------------------------------------------------



                    (5)          A “Payment” shall mean any payment or
distribution in the nature of compensation (within the meaning of Section
280G(b)(2) of the Code) to or for the benefit of the Executive, whether paid or
payable pursuant to this Agreement or otherwise;

                    (6)          “Present Value” of a Payment shall mean the
economic present value of a Payment as of the date of the change of control for
purposes of Section 280G of the Code, as determined by the Accounting Firm using
the discount rate required by Section 280G(d)(4) of the Code; or

                    (7)          “Reduced Amount” shall mean the amount of
Agreement Payments that (x) has a Present Value that is less than the Present
Value of all Agreement Payments and (y) results in aggregate Net After-Tax
Receipts for all Payments that are greater than the Net After-Tax Receipts for
all Payments that would result if the aggregate Present Value of Agreement
Payments were any other amount that is less than the Present Value of all
Agreement Payments.

                    Section 9.          Restrictive Covenants

                    (a)          Confidential Information. The Executive shall
hold in a fiduciary capacity for the benefit of the Company all secret or
confidential information, knowledge or data relating to the Company or the
Affiliated Companies, and their respective businesses, which information,
knowledge or data shall have been obtained by the Executive during the
Executive’s employment by the Company or the Affiliated Companies and which
information, knowledge or data shall not be or become public knowledge (other
than by acts by the Executive or representatives of the Executive in violation
of this Agreement). After termination of the Executive’s employment with the
Company, the Executive shall not, without the prior written consent of the
Company or as may otherwise be required by law or legal process, communicate or
divulge any such information, knowledge or data to anyone other than the Company
and those persons designated by the Company. In no event shall an asserted
violation of the provisions of this Section 9(a) constitute a basis for
deferring or withholding any amounts otherwise payable to the Executive under
this Agreement.

                    (b)          Noncompetition and Nonsolicitation. In
consideration for the payments described in Section 5(a), the Executive agrees
that during the Employment Period and for a period of three years immediately
following the Date of Termination, the Executive shall not (except on the
Company’s behalf during the Executive’s employment), directly or indirectly, for
the Executive or for any other person or entity:

                    (1)          Own any interest in, manage, control,
participate in, consult with, be employed by, render services for, plan,
organize, or in any manner engage in any business involving the design,
development, manufacture, marketing, sale, or distribution of any Competitive
Product within any geographical area in the world (it being acknowledged or
agreed that the Company’s business is worldwide in scope). Nothing herein shall
prohibit the Executive from being a passive owner of not more than one percent
of the outstanding stock of any class of a corporation which is publicly traded,
so long as Executive has no active participation in the business of such
corporation. “Competitive Product” means any product, process, or service
(including any component thereof or research to develop information useful in
connection with a product, process, or service) that is being designed,
developed, assembled, manufactured, marketed, or sold by anyone other than the
Company and which is of the same general type, performs similar functions,
competes with or is used for the same purposes as a Valspar Product. “Valspar
Product” means any product, process, or service (including any component thereof
or research to develop information useful in connection with a product, process,
or service) that, during the Executive’s employment with the Company, was being
researched, designed, developed, assembled, manufactured, marketed, or sold by
the Company, or with respect to which the Company had acquired confidential
information (within the meaning used in Section 9(a)) to use in the design,
development, assembly, manufacture, marketing or sale of a product, process, or
service.

12

--------------------------------------------------------------------------------



                    (2)          Induce or attempt to induce any employee or
contractor of the Company to leave the Company’s employ or engagement, or in any
way interfere with the relationship between the Company and any employee or
contractor of the Company.

                    (3)          Hire any person who was an employee of the
Company at any time during the twelve months prior to the termination of the
Executive’s employment.

                    (4)          Induce or attempt to induce any customer,
supplier, licensee, licensor, distributor, or other business relation of the
Company (including any person or entity that is negotiating or exploring
entering into such a relationship with the Company) to cease doing business with
the Company, or in any way intentionally interfere with the relationship between
any such person or entity and the Company (including, without limitation, making
any negative or disparaging statements or communications regarding the Company).

                    (c)          Remedies. The parties acknowledge and agree
that any breach by the Executive of the terms of this Agreement may cause the
Company irreparable harm and injury for which money damages would be inadequate.
Accordingly, the Company, in addition to any other remedies available at law or
equity, shall be entitled, as a matter of right, to injunctive relief in any
court of competent jurisdiction. The parties agree that such injunctive relief
may be granted without the necessity of proving actual damages. The parties
further agree that, if the Executive breaches Section 9(b) of this Agreement,
the time period for such restriction(s) contained therein shall be extended by
the length of time that the Executive was in breach of such restriction(s).
Nothing in this Agreement shall limit the Company’s remedies under state for
federal law or elsewhere.

                    (d)          Additional Acknowledgements. The Executive
acknowledges and agrees that, in the event that the Executive becomes subject to
any other contractual arrangements with the Company or the Affiliated Companies
regarding competition with the Company or any of the Affiliated Companies, the
restrictive covenants set forth in this Agreement were executed first and shall
be deemed supplemented, and in no event diminished or replaced, by such other
contractual arrangements.

                    Section 10.          Successors. (a) This Agreement is
personal to the Executive, and, without the prior written consent of the
Company, shall not be assignable by the Executive other than by will or the laws
of descent and distribution. This Agreement shall inure to the benefit of and be
enforceable by the Executive’s legal representatives.

                    (b)          This Agreement shall inure to the benefit of
and be binding upon the Company and its successors and assigns. Except as
provided in Section 10(c), without the prior written consent of the Executive
this Agreement shall not be assignable by the Company.

                    (c)          The Company will require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. The “Company” means the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid that assumes and agrees to
perform this Agreement by operation of law or otherwise.

13

--------------------------------------------------------------------------------



                    Section 11.          Miscellaneous. (a) This Agreement shall
be governed by and construed in accordance with the laws of the State of
Delaware, without reference to principles of conflict of laws. The captions of
this Agreement are not part of the provisions hereof and shall have no force or
effect. This Agreement may not be amended or modified other than by a written
agreement executed by the parties hereto or their respective successors and
legal representatives.

                    (b)          All notices and other communications hereunder
shall be in writing and shall be given by hand delivery to the other party or by
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

 

 

 

 

 

if to the Executive:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

if to the Company:

 

 

 

 

 

 

The Valspar Corporation
P.O. Box 1461
Minneapolis, Minnesota 55440
Attention: General Counsel

 

 

 

 

 

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

                    (c)          The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement. If a court finds any term of this
Agreement to be invalid, unenforceable, or void, the parties agree that the
court shall modify such term to make it enforceable to the maximum extent
possible. If the term cannot be modified, the parties agree that the term shall
be severed and all other terms of this Agreement shall remain in effect.

                    (d)          The Company may withhold from any amounts
payable under this Agreement such United States federal, state or local or
foreign taxes as shall be required to be withheld pursuant to any applicable law
or regulation.

                    (e)          The Executive’s or the Company’s failure to
insist upon strict compliance with any provision of this Agreement or the
failure to assert any right the Executive or the Company may have hereunder,
including, without limitation, the right of the Executive to terminate
employment for Good Reason pursuant to Sections 4(c)(1) through 4(c)(5), shall
not be deemed to be a waiver of such provision or right or any other provision
or right of this Agreement.

                    (f)          The Executive and the Company acknowledge that,
except as may otherwise be provided under any other written agreement between
the Executive and the Company, the employment of the Executive by the Company is
“at will” and, subject to Section 1(a), prior to the Effective Date, the
Executive’s employment may be terminated by either the Executive or the Company
at any time prior to the Effective Date, in which case the Executive shall have
no further rights under this Agreement. From and after the Effective Date,
except as specifically provided herein, this Agreement shall supersede any other
agreement between the parties with respect to the subject matter hereof in
effect immediately prior to the execution of this Agreement.

14

--------------------------------------------------------------------------------



                    (g)          The Agreement is intended to comply with the
requirements of Section 409A of the Code or an exemption or exclusion therefrom
and, with respect to amounts that are subject to Section 409A of the Code, shall
in all respects be administered in accordance with Section 409A of the Code.
Each payment under this Agreement shall be treated as a separate payment for
purposes of applying the exclusion under Section 409A of the Code for short-term
deferral amounts, the separation pay exception or any other exception or
exclusion under Section 409A of the Code. In no event may the Executive,
directly or indirectly, designate the calendar year of any payment to be made
under this Agreement. All reimbursements and in-kind benefits provided under
this Agreement that constitute deferred compensation within the meaning of
Section 409A of the Code shall be made or provided in accordance with the
requirements of Section 409A of the Code, including, without limitation, that
(i) in no event shall reimbursements by the Company under this Agreement be made
later than the end of the calendar year next following the calendar year in
which the applicable fees and expenses were incurred, provided, that the
Executive shall have submitted an invoice for such fees and expenses at least 10
days before the end of the calendar year next following the calendar year in
which such fees and expenses were incurred; (ii) the amount of in-kind benefits
that the Company is obligated to pay or provide in any given calendar year
(other than medical reimbursements described in Treas. Reg. §
1.409A-3(i)(1)(iv)(B)) shall not affect the in-kind benefits that the Company is
obligated to pay or provide in any other calendar year; (iii) the Executive’s
right to have the Company pay or provide such reimbursements and in-kind
benefits may not be liquidated or exchanged for any other benefit; and (iv) in
no event shall the Company’s obligations to make such reimbursements or to
provide such in-kind benefits apply later than the Executive’s remaining
lifetime (or if longer, through the 20th anniversary of the Effective Date).
Prior to a Change in Control, within the time period permitted by the applicable
Treasury Regulations, the Company may, in consultation with the Executive,
modify the Agreement, in the least restrictive manner necessary and without any
diminution in the value of the payments to the Executive, in order to cause the
provisions of the Agreement to comply with the requirements of Section 409A of
the Code, so as to avoid the imposition of taxes and penalties on the Executive
pursuant to Section 409A of the Code.

                    (h)          In the event the payments to be provided to the
Executive under Section 5(a) are not to be paid until the Delayed Payment Date,
then within five (5) business days of the Executive’s Date of Termination, the
Company shall deliver cash, in an amount equal to the aggregate of the cash
amounts payable under Section 5(a) (plus the estimated Interest) and, to the
extent not previously paid (or immediately payable within five (5) days of the
determination in accordance with Section 8(e) of this Agreement), any unpaid
portion of the then-estimated Gross-Up Payment (as determined by the Accounting
Firm), to a “rabbi trust” (the “Trust”) to be established by the Company with a
nationally recognized financial institution as trustee (the “Trustee”) to be
held by the Trustee pursuant to the terms of the trust agreement entered into
between the Company and the Trustee prior to the Effective Date; provided,
however, that the Trust shall not be funded if the funding thereof would result
in taxable income to the Executive by reason of Section 409A(b) of the Code; and
provided, further, in no event shall any Trust assets at any time be located or
transferred outside of the United States, within the meaning of Section 409A(b)
of the Code. Any fees and expenses of the Trustee shall be paid by the Company.

                    Section 12.          Survivorship. Upon the expiration or
other termination of this Agreement or the Executive’s employment, the
respective rights and obligations of the parties hereto shall survive to the
extent necessary to carry out the intentions of the parties under this
Agreement.

15

--------------------------------------------------------------------------------



                    IN WITNESS WHEREOF, the Executive has hereunto set the
Executive’s hand and, pursuant to the authorization from the Board, the Company
has caused these presents to be executed in its name on its behalf, all as of
the day and year first above written.

 

 

 

 

 

 

 

 

 

 

 

 

 

(Date)

 

 

 

 

 

 

The Valspar Corporation

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

(Date)

 

 

 

 

 

 

 

 

Its:

Sr. Vice President, Human Resources

 

 

 

16

--------------------------------------------------------------------------------